Case 1:20-cv-02389-CJN Document 1-3 Filed 08/27/20 Page 1 of 8




         EXHIBIT C
           Case 1:20-cv-02389-CJN Document 1-3 Filed 08/27/20 Page 2 of 8




                  INSTITUTE FOR CONSTITUTIONAL ADVOCACY AND PROTECTION
                            GEORGETOWN UNIVERSITY LAW CENTER

May 21, 2020

Via E-Request
Department of Homeland Security
U.S. Customs and Border Protection
CBP FOIA Division
1300 Pennsylvania Ave., NW
Washington, D.C. 20229

Freedom of Information Act Request
Fee Waiver/Limitation Requested

Dear U.S. Customs and Border Protection FOIA Division,

Under the Freedom of Information Act, I am requesting records on behalf of the Institute for
Constitutional Advocacy and Protection (ICAP), a non-profit institute based at Georgetown
University Law Center.

A May 20, 2020 New York Times article, “10 Years Old, Tearful and Confused After a Sudden
Deportation,”1 reported that your agency has afforded arriving migrant children varying degrees of
legal process—including, for example, denying some an opportunity to apply for asylum prior to their
deportation while affording that opportunity to others—and access to other rights—including, for
example, the opportunity to meet with a social worker. The article further reported that Matthew
Dyman, a public affairs specialist with your agency, acknowledged that your agency has a process for
determining “which legal standards to apply to which [migrant] children” but that your agency
declined to reveal that process.

Please provide all records related to all processes, standards, policies, or other documents used by your
agency to determine what rights and legal processes are afforded to migrant children arriving at the
Southern Border since the start of the COVID-19 pandemic, February 2020. This includes, but is not
limited to, the record(s) that Mr. Dyman declined to provide to the authors of the above-referenced
article because of concern that “smugglers would exploit the information.” We request that the agency
provide these records in electronic form.

If you determine that the requested materials contain information that falls within the statutory
exemptions to mandatory disclosures, we request that you review such information for discretionary
disclosure. We request that you produce reasonably segregable portions of any exempt material. If


1The article is attached here as Exhibit A and can be found at the following link: https://perma.cc/4AVB-
AQ2K.




    600 New Jersey Avenue NW, Washington, D.C. 20001 | (202) 662-9042 | reachICAP@georgetown.edu
             Case 1:20-cv-02389-CJN Document 1-3 Filed 08/27/20 Page 3 of 8
                                                                                                      2

the request is denied in whole or in part, we expect to receive a description of the withheld
information, the reasons for denial, and any exemptions to FOIA relied upon.

If there are any fees, we request a fee waiver because the disclosure of the requested records is in the
public interest. The records are not in ICAP’s commercial interest and any information will be made
available to the public at no cost.

Thank you for your prompt attention to our request. If you have any questions, please feel free to
reach me at rdf34@georgetown.edu. The records should be sent to Robert Friedman at
rdf34@georgetown.edu.

Sincerely,

Robert Friedman
Senior Counsel
Institute for Constitutional Advocacy and Protection
600 New Jersey Ave NW
Washington, D.C. 20001




  600 New Jersey Avenue NW, Washington, D.C. 20001 | (202) 662-9042 | reachICAP@georgetown.edu
Case 1:20-cv-02389-CJN Document 1-3 Filed 08/27/20 Page 4 of 8




        EXHIBIT A
5/21/2020                    Case 1:20-cv-02389-CJN            Document
                                         10 Years Old, Tearful and           1-3a Sudden
                                                                   Confused After  FiledDeportation
                                                                                         08/27/20   - The Page
                                                                                                          New York5Times
                                                                                                                    of 8
                                https://nyti.ms/2Zid6Pv


10 Years Old, Tearful and Confused After a Sudden Deportation
Since the coronavirus broke out, the Trump administration has deported hundreds of migrant children alone — in some cases, without
notifying their families.


         By Caitlin Dickerson


Published May 20, 2020   Updated May 21, 2020, 9:03 a.m. ET


The last time Sandra Rodríguez saw her son Gerson, she bent down to look him in the eye. “Be good,” she said, instructing him to behave
when he encountered Border Patrol agents on the other side of the river in the United States, and when he was reunited with his uncle in
Houston.

The 10-year-old nodded, giving his mother one last squinty smile. Tears caught in his dimples, she recalled, as he climbed into a raft and
pushed out across the Rio Grande toward Texas from Mexico, guided by a stranger who was also trying to reach the United States.

Ms. Rodríguez expected that Gerson would be held by the Border Patrol for a few days and then transferred to a government shelter for
migrant children, from which her brother in Houston would eventually be able to claim him. But Gerson seemed to disappear on the other
side of the river. For six frantic days, she heard nothing about her son — no word that he had been taken into custody, no contact with the
uncle in Houston.

Finally, she received a panicked phone call from a cousin in Honduras who said that Gerson was with her. The little boy was crying and
disoriented, his relatives said; he seemed confused about how he had ended up back in the dangerous place he had ﬂed.

Hundreds of migrant children and teenagers have been swiftly deported by American authorities amid the coronavirus pandemic without
the opportunity to speak to a social worker or plea for asylum from the violence in their home countries — a reversal of years of
established practice for dealing with young foreigners who arrive in the United States.

The deportations represent an extraordinary shift in policy that has been unfolding in recent weeks on the southwestern border, under
which safeguards that have for decades been granted to migrant children by both Democratic and Republican administrations appear to
have been abandoned.

Historically, young migrants who showed up at the border without adult guardians were provided with shelter, education, medical care
and a lengthy administrative process that allowed them to make a case for staying in the United States. Those who were eventually
deported were sent home only after arrangements had been made to assure they had a safe place to return to.

That process appears to have been abruptly thrown out under President Trump’s latest border decrees. Some young migrants have been
deported within hours of setting foot on American soil. Others have been rousted from their beds in the middle of the night in U.S.
government shelters and put on planes out of the country without any notiﬁcation to their families.

The Trump administration is justifying the new practices under a 1944 law that grants the president broad power to block foreigners from
entering the country in order to prevent the “serious threat” of a dangerous disease. But immigration ofﬁcials in recent weeks have also
been abruptly expelling migrant children and teenagers who were already in the United States when the pandemic-related order came
down in late March.

Since the decree was put in effect, hundreds of young migrants have been deported, including some who had asylum appeals pending in
the court system.

Some of the young people have been ﬂown back to Central America, while others have been pushed back into Mexico, where thousands of
migrants are living in ﬁlthy tent camps and overrun shelters.

In March and April, the most recent period for which data was available, 915 young migrants were expelled shortly after reaching the
American border, and 60 were shipped home from the interior of the country.

During the same period, at least 166 young migrants were allowed into the United States and afforded the safeguards that were once
customary. But in another unusual departure, Customs and Border Protection has refused to disclose how the government was
determining which legal standards to apply to which children.

“We just can’t put it out there,” said Matthew Dyman, a public affairs specialist with the agency, citing concerns that human smugglers
would exploit the information to trafﬁc more people into the country if they knew how the laws were being applied.

https://www.nytimes.com/2020/05/20/us/coronavirus-migrant-children-unaccompanied-minors.html?searchResultPosition=1                          1/4
5/21/2020                      Case 1:20-cv-02389-CJN            Document
                                           10 Years Old, Tearful and           1-3a Sudden
                                                                     Confused After  FiledDeportation
                                                                                           08/27/20   - The Page
                                                                                                            New York6Times
                                                                                                                      of 8
On Tuesday, the Trump administration extended the stepped-up border security that allows for young migrants to be expelled at the
border, saying the policy would remain in place indeﬁnitely and be reviewed every 30 days.



        Latest Updates: Coronavirus Outbreak in the U.S.

    •   As states reopen, efforts to ramp up testing have been hampered by the fragmented U.S. health system.

    •   Trump visited Michigan a day after threatening to withhold federal funds from the state.

    •   The U.S. says it will provide up to $1.2 billion to a drug company to develop a vaccine.

        See more updates                                                                                                     Updated 10m ago




        More live coverage: Global Markets New York




Chad F. Wolf, the acting secretary of the Department of Homeland Security, said the policy had been “one of the most critical tools the
department has used to prevent the further spread of the virus and to protect the American people, D.H.S. front-line ofﬁcers and those in
their care and custody from Covid-19.”

An agency spokesman said its policies for deporting children from within the interior of the country had not changed.

Amid Mr. Trump’s efforts to block migrants from seeking refuge in the United States, the administration has been scrutinized especially
for its treatment of the most vulnerable among them — children.

Beginning in 2017, the government traumatized thousands of children by separating them from their parents at the border. Administration
ofﬁcials have also left young migrants to languish in ﬁlthy Border Patrol holding cells with no adult supervision and argued in court that
the children were not legally entitled to toothbrushes or soap.

Democratic members of Congress argue that the swift deportations taking place now violate the Trafﬁcking Victims Protection Act, a 20-
year-old federal law that lays out standards for the treatment of foreign children who arrive at the American border without an adult
guardian.

In a letter last month to Mr. Wolf, Democratic members of the Senate Judiciary Committee said the moves had “no known precedent or
clear legal rationale.”

Immigrant advocates say their pleas for help ensuring that the children have somewhere safe to go when they land have been ignored.
Since the coronavirus was ﬁrst discovered in the United States in January, 239 unaccompanied minors have been returned to Guatemala,
and 183 have been returned to Honduras, according to government ﬁgures.

“The fact that nobody knows who these kids are and there are hundreds of them is really terrifying,” said Jennifer Nagda, policy director
of the Young Center for Immigrant Children’s Rights. “There’s no telling if they’ve been returned to smugglers or into harm’s way.”



        The Coronavirus Outbreak

        Frequently Asked Questions and Advice
        Updated May 20, 2020


        • How many people have lost their jobs due to coronavirus in the U.S.?
          Over 38 million people have ﬁled for unemployment since March. One in ﬁve
          who were working in February reported losing a job or being furloughed in
          March or the beginning of April, data from a Federal Reserve survey released on
          May 14 showed, and that pain was highly concentrated among low earners.
          Fully 39 percent of former workers living in a household earning $40,000 or
          less lost work, compared with 13 percent in those making more than
          $100,000, a Fed ofﬁcial said.

        • What are the symptoms of coronavirus?
          Common symptoms include fever a dry cough fatigue and difﬁculty breathing

                                                                                     READ MORE




Some minors have been deported overnight despite an Immigration and Customs Enforcement policy that says they should be repatriated
only during daylight hours.

https://www.nytimes.com/2020/05/20/us/coronavirus-migrant-children-unaccompanied-minors.html?searchResultPosition=1                            2/4
5/21/2020              Case 1:20-cv-02389-CJN            Document
                                   10 Years Old, Tearful and           1-3a Sudden
                                                             Confused After  FiledDeportation
                                                                                   08/27/20   - The Page
                                                                                                    New York7Times
                                                                                                              of 8
Before daybreak one morning late last month, Pedro Buezo Romero, 16, was taken from his bed in a shelter in New York and told to pack a
suitcase so he could be taken to a court appearance in Florida.

Instead, the teenager ended up on four ﬂights over two days. He was able to sleep for a few hours in a hotel room in Miami shared by three
adult employees of a private security company hired to transport him and two other migrant teenagers.

Only before boarding his ﬁnal ﬂight to Honduras from Texas did the adults reveal to Pedro that he was being deported. When he arrived in
Honduras, he had to borrow the cellphone of an immigration ofﬁcial to ask his cousin for a place to stay.

Pedro’s mother has not been seen since the shelter in Mexico where they had been staying together was ransacked by gang members. He
and his mother were separated during the ordeal, after which Pedro decided to cross the border alone.

While Pedro was in transit, his lawyers had worked frantically to try to locate him but did not receive any response from the federal
government. “There were two or three days we had no idea where he was,” said Katty Vera de Fisher, a supervising migration counselor
for Catholic Charities of New York.




                                    Pedro Buezo Romero with his mother. Pedro said he was even more vulnerable now than
                                    he was when he decided to leave for the United States. via Pedro Buezo Romero



Some of the children who have been expelled from the United States were previously ordered deported. But historically, even children
with prior deportation orders have been given new opportunities to request asylum if they entered the United States again. Now, that
appears to have changed.

Lawyers representing children threatened with deportation say they are having to engage in 11th-hour legal maneuvers to try to prevent
deportations from happening.

Last week, Hannah Flamm, an immigration lawyer in New York, had only hours to try to stop the repatriation of a 14-year-old client after
learning the girl had been booked by ICE on a 3 a.m. ﬂight to Honduras.
https://www.nytimes.com/2020/05/20/us/coronavirus-migrant-children-unaccompanied-minors.html?searchResultPosition=1                     3/4
5/21/2020                         Case 1:20-cv-02389-CJN            Document
                                              10 Years Old, Tearful and           1-3a Sudden
                                                                        Confused After  FiledDeportation
                                                                                              08/27/20   - The Page
                                                                                                               New York8Times
                                                                                                                         of 8
The girl’s family had not been notiﬁed of her imminent arrival. Ms. Flamm managed to secure an emergency stay of the deportation at
11:47 p.m., at which point the girl was allowed to go back to sleep in the shelter where she was staying.

Ricardo Rodríguez Galo, the uncle of the 10-year-old boy who was deported this month, said he was shocked to learn that Gerson had been
sent back to Honduras alone.

Mr. Rodríguez said he worried about the boy’s safety in Honduras, where his sister’s former partner had beaten the boy and his mother
and withheld food from them. Mr. Rodríguez also wondered about the judgment of American authorities who chose to put a child on a
plane without notifying any of his family members, including those who had been waiting in the United States to take the boy into their
home.

“I’m not going to tell you that we were going to shower him with riches,” Mr. Rodríguez said. “We’re poor, but we were going to ﬁght to
support him. We were going to welcome him like he deserved.”

Kirk Semple contributed reporting.

Caitlin Dickerson is a Peabody Award-winning reporter based in New York who covers immigration. She has broken stories on asylum, detention and deportation policy, as well
as the treatment of immigrant children in government custody. @itscaitlinhd
A version of this article appears in print on May 21, 2020, Section A, Page 6 of the New York edition with the headline: 10 Years Old, Tearful and Confused After an Immediate Deportation




https://www.nytimes.com/2020/05/20/us/coronavirus-migrant-children-unaccompanied-minors.html?searchResultPosition=1                                                                          4/4
